DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims status: amended claims: 1, 5-6, 8-11, 17, 19; new claim: 21; cancelled claims: 2-4; the rest is unchanged.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. With respect to the “control and evaluation unit” applicant argues in pg.8 of the remarks that the 112 rejection is improper because the specification has support for a “control and evaluation unit” and in last para. of pg. 8 of the remarks applicant enumerates the different parts of the specification where the support can be found. The examiner respectfully disagrees. “Unit” in “control and evaluation unit” is a nonce word and there has to be a structure in the specification to support “unit”. That structure is not present in any of the sections cited by applicant in last para. of pg.8 of the remarks and the specification. Therefore, the rejection is maintained and made final.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “deflection unit” recited in L4 of claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is an MEMS mirror as described in pg.4 L10-13. Therefore, the limitation is being interpreted as requiring an MEMS mirror or its equivalent. 
The limitation “deflection mean” recited in L16 of claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a prism, a light guide loop as described in pg.5 L5. Therefore, the limitation is being interpreted as requiring a prism, a light guide loop or its equivalent.
The limitation “control and evaluation unit” recited in L9 of claim 1 & L8 of claim 21 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is not present. Therefore, the claim can not be interpreted and is indefinite.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 & 21 recite “control and evaluation unit” recited in claims 1 & 21 . However, the corresponding structure is not present in the specification.
Claims 5-19 are rejected on the same basis as claim 1 for dependency reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “control and evaluation unit” recited in L9. However, the corresponding structure is not present in the specification which renders the claim indefinite.
Claims 2-19 are rejected on the same basis as claim 1 for dependency reasons.


Allowable Subject Matter
Claims 1, 5-19, 21 would be allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Yeruhami et al. disclose: an optoelectronic sensor for detecting objects in a monitored zone (fig.1A), the optoelectronic sensor: a light transmitter (fig.1A 112) for transmitting a transmission light beam; a deflection unit (fig.1A 104 & 114, para. [0140]) for deflecting the transmission light beam without mechanical moving parts or at most with micromechanical moving parts to scan the monitored zone; a light receiver (fig.1A 106) for generating a reception signal from a transmission light beam remitted from the objects; - a control and evaluation unit (fig.1A 108) that determines information on the objects by means of the reception signal, wherein the control and evaluation unit checks the operability of the deflection unit by means of the reference signal (this is functional language that doesn’t further limit the control and evaluation unit). Damm discloses: at least one reference target that receives at least a portion of the deflected transmission light beam at at least one deflection angle of the deflection unit or returns it to the light receiver in order to generate a reference signal (col.6 L13-21) motivated by the benefits for accurate range finding laser (Damm col.2 L39-45).
The prior arts fail to teach, disclose, suggest or make obvious: the at least one reference target comprises a plurality of reference targets, each of the reference targets being selected from the group consisting of a light deflection means and a reflector, and wherein the plurality of reference targets return the transmission light beam to a plurality of known different angular degrees.
Regarding independent claim 21, Yeruhami et al. and Damm disclose: An optoelectronic sensor for detecting objects in a monitored zone, the optoelectronic sensor comprising: a light transmitter for transmitting a transmission light beam; a deflection unit for deflecting the transmission light beam without mechanical moving parts or at most with micromechanical moving parts to scan the monitored zone; a light receiver for generating a reception signal from a transmission light beam remitted from the objects; a control and evaluation unit that determines information on the objects by means of the reception signal; and at least one reference target that receives at least a portion of the deflected transmission light beam at least one deflection angle of the deflection unit or returns it to the light receiver in order to generate a reference signal, wherein the control and evaluation unit checks the operability of the deflection unit by means of the reference signal (see claim 1).
 The prior arts fail to teach, disclose, suggest or make obvious: the reference target is arranged at a front screen of the optoelectronic sensor. 
Claims 5-19 would be allowable on the same basis as independent claim 1 for dependency reasons.
Claim 20 is allowed.
Regarding independent claim 20, Yeruhami et al. and Damm disclose: method of detecting objects in a monitored zone, in which a transmission light beam is transmitted and is deflected by a deflection unit at a deflection angle to scan the monitored zone, wherein the deflection takes place without a movement of mechanical parts, at most of micromechanical parts, and wherein  the transmission light beam remitted from the objects is received again and a reception signal generated therefrom is evaluated to determine information on the objects, wherein at least a portion of the deflected transmission light beam is received or reflected by a reference target at least one deflection angle of the deflection  unit in order to generate a reference signal (see claim 1).
The prior arts fail to teach, disclose, suggest or make obvious:  a reference signal by means of which the operability of the deflection unit is checked.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884